Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-10, 12-20 have been amended. Claims 1-20 have been examined.

2.	Applicant's arguments filed 03/13/2022 have been fully considered but they are not persuasive.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/27/2022 was filed after the mailing date of the non-final rejection on 12/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 5 is objected to because of the following informalities:
The amended claim 5 note recites, “…the another supplier node based on the match, the the processor is further configured to…”
Appropriate correction is required.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
7.	Claims 1, 3-4, 6-8, 10-11, 13-15 and 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leong et al. (U.S. Patent Application Publication 2019/0340619; hereafter “Leong”).
	For claims 1, 8 and 15, Leong teaches a processor node of a blockchain network, method and non-transitory computer readable medium, comprising:
	a memory storing one or more instructions (note paragraph [0104], processor executes instructions stored in memory), and
	a processor that when executing the one or more instructions is configured to (note paragraph [0104], processor):
	generate an identifier (ID) for an asset producer node of the blockchain network (note paragraph [0077], DUIS is generated for enrolling participant; paragraph [0065], participants include producers);
	map the ID to an asset producer node (note paragraph [0077], DUIS, token and public key of the participant are mapped);
	add the asset producer node to a supply blockchain of the blockchain network in response to a request from a supplier node of the blockchain network (note paragraph [0032], existing participants, e.g. supplier nodes, provide invitations for new participant, e.g. producer node, to join permissioned ledger);
	provide an entitlement to the supplier node to the ID (note paragraphs [0056]-[0057], [0065]-[0066] and [0085], trusted participants, e.g. supplier nodes, have that joined the permissioned ledger have access privileges to entries mapped to the producer ID),
	identify that information in a request from another supplier node of the blockchain network matches information in the request from the supplier node (note paragraph [0085], participant who receives goods in shipment from producer, i.e. another supplier node, makes a request to distributed ledger in step 720 that matches shipment matching producer ID); and
	provide data encrypted by a private encryption key of the asset producer node to the another supplier node based on the match (note paragraph [0085], participant who receives goods from producer, i.e. supplier node, is provided data signed by the producer, i.e. encrypted by a private encryption key of the asset producer, when matching producer ID to entries).


	For claims 3, 10 and 17, Leong teaches claims 1, 8 and 15, wherein the processor is further configured to: upload asset traceability events based on the ID (note paragraphs [0070], [0072] and [0083], transactions involving producer goods identify the user, e.g. producer, for asset traceability).

	For claims 4 and 11, Leong teaches claims 3 and 10, wherein the asset traceability events are referenced by the supplier node (note paragraph [0085], participant who receives goods from producer, i.e. supplier node, references events on ledger for validation).

	For claims 6, 13 and 19, Leong teaches claims 1, 8 and 15, wherein, when the processor is configured to identify that information in a request from another supplier node of the blockchain network matches information in the request from the supplier node, the processor is further configured to:
	identify that the request from the another supplier node contains at least one element associated with the ID (note paragraph [0085], participant who receives goods from producer, i.e. supplier node, request matches shipment matching producer ID).

	For claims 7, 14 and 20, Leong teaches claims 1, 8 and 15, wherein the processor is further configured to:
	in response to an invitation from the supplier node, invite the asset producer node to join the supply blockchain (note paragraph [0032], existing participants, e.g. supplier nodes, provide invitations for new participant, e.g. producer node, to join permissioned ledger).


Claim Rejections - 35 USC § 103
8.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leong as applied to claims 1, 8 and 15 above, and further in view of Eevani et al. (U.S. Patent Application Publication 2020/0035339; hereafter “Eevani”).
	For claims 2, 9 and 16, Leong teaches claims 1, 8 and 15, wherein the processor is further configured to: responsive to the request, store the ID of the asset producer node on a ledger of the supply blockchain (note paragraph [0077], step 546, a data element including public key, token and a data element identifier are stored on the permissioned distributed ledger).

	Leong differs from the claimed invention in that they fail to teach:
	store a private encryption key of the asset producer node on a ledger of the supply blockchain

	Eevani teaches:
	store a private encryption key of the asset producer node on a ledger of the supply blockchain (note paragraph [0050], service level stores a generated private key on the blockchain ledger).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the supply chain participant permission ledger of Leong and the storing of generated private keys on the ledger of Eevani. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of enrolling a participant in a permissioned ledger (Leong) which records the generated private key on the ledger (Eevani).


9.	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leong as applied to claims 1, 8 and 15 above, and further in view of Ramachandran et al. (U.S. Patent Application Publication 2018/0285810; hereafter “Ramachandran”).
	For claims 5, 12 and 18, Leong differs from the claimed invention in that they fail to teach:
	automatically provide the encrypted data.

	Ramachandran teaches:
	wherein, when the processor is configured to provide data encrypted by a private encryption key of the asset producer node to the another supplier node based on the match, the the processor is further configured to:
	automatically (note paragraphs [0036], [0042], [0045] and [0094], smart contracts provide data automatically to users) provide the encrypted data (note paragraphs [0158]-[0160], another supplier receives encrypted food bit token that matches producer ID).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the supply chain participant permission ledger of Leong and the smart contracts providing data automatically of Ramachandran. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a shipment receiver, i.e. supplier node, makes a request that matches asset producer ID (Leong) where the data in the request response is provided automatically according to smart contracts (Ramachandran).


Response to Arguments
10.	For claims 1, 8 and 15, Applicant argues, “LEONG does not anticipate at least these features of claim 1, as amended” (note Remarks, page 9).
	Examiner disagrees. As shown in the rejection above in paragraph [0085] and Fig. 7, Leong discloses a participant 712, i.e. another supplier node, who receives a shipment of goods from a producer 714, i.e. asset producer node.
	The participant searches for the shipment and makes a request to the supply-chain ledger in step 720. The supply-chain ledger identifies information in the request that matches the ID of the producer 714. Thus, Leong teaches “identify that information in a request from another supplier node of the blockchain network matches information in the request from the supplier node” as required by the claims.
	The shipment information returned to the participant 712 has been signed by the producer, i.e. encrypted by a private key. Thus, Leong teaches “provide data encrypted by a private encryption key of the asset producer node to the another supplier node based on the match” as required by the claims.
	Therefore, Leong teaches the amended claim limitations of claims 1, 8 and 15.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438